     Case 2:19-cv-01981-MCE-EFB Document 9 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEAN MARC VAN DEN HEUVEL,                          No. 2:19-cv-1981-MCE-EFB PS
12                       Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA SUPERIOR COURT
      JUDGES KENNETH J. MELIKIAN,
15    WARREN C. STRANCENER, THOMAS
      A. SMITH, VICKI ASHWORTH, JAME
16    PENSE, MARK A. RALPHS,
17                       Defendants.
18

19           On August 27, 2020, this case was dismissed when the district judge adopted in full the

20   August 6, 2020 findings and recommendations, which recommended that the complaint be

21   dismissed without leave to amend for failure to state a claim pursuant to 28 U.S.C. § 1915(a).

22   ECF Nos. 4 & 5. Judgment was duly entered. ECF No. 6.

23           On September 8, 2020, plaintiff filed two amended complaints. ECF Nos. 7 & 8.

24   Plaintiff’s recent filings do not constitute a proper request for reconsideration or appeal of the

25   August 27, 2020 order and judgment. Therefore, the documents will be disregarded. Plaintiff is

26   advised that the court will disregard and issue no response to any future filings in this closed case.

27   /////

28   /////
                                                        1
     Case 2:19-cv-01981-MCE-EFB Document 9 Filed 09/17/20 Page 2 of 2

 1          Accordingly, it is hereby ORDERED that plaintiff’s two amended complaints (ECF Nos.
 2   7 & 8) are disregarded.
 3          SO ORDERED.
 4   DATED: September 16, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
